DELAWARE POOLED® TRUST The International Equity Portfolio The Labor Select International Equity Portfolio The Emerging Markets Portfolio (each, a “Portfolio” and collectively, the “Portfolios”) Supplement to the Portfolios’ Statement of Additional Information dated February 28, 2014 The following replaces the information in the section entitled “Portfolio Managers – II. Portfolio Managers - Mondrian”: The following information was provided by Mondrian, the sub-advisor to The International Equity, The Labor Select International Equity, and The Emerging Markets Portfolios. A. Other Accounts Managed (as of December 31, 2013). Named Portfolio Manager # Accounts $ Assets (M) # Performance Based Fee Accounts $M Assets of Performance Based Fee Accounts Nigel Bliss Registered Investment Companies 1
